FILED
                             NOT FOR PUBLICATION                            MAR 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JESUS ARMANDO PADILLA,                          No. 07-72261

               Petitioner,                       Agency No. A074-820-383

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Jesus Armando Padilla, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
§ 1252. We review de novo questions of law, Fernandez-Ruiz v. Gonzales, 468
F.3d 1159, 1163 (9th Cir. 2006), and we deny the petition for review.

       Padilla’s contention that his conviction for possession of drug paraphernalia

in violation of Arizona Revised Statutes section 13-3415 is not a crime relating to a

controlled substance under 8 U.S.C. § 1227(a)(2)(B)(i) is foreclosed. See Luu-Le

v. INS, 224 F.3d 911, 916 (9th Cir. 2000); see also Ruiz-Vidal v. Gonzales, 473
F.3d 1072, 1077 n.5 (9th Cir. 2007).

       PETITION FOR REVIEW DENIED.




JTK/Research                              2                                   07-72261